Citation Nr: 1739792	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  04-38 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a temporary total rating based on hospitalization beginning April 2015.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1972 to March 1974.

This matter comes to the Board of Veterans' Appeals from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in May 2017.  The transcript is of record.


FINDING OF FACT

The Veteran did not require hospitalization due to his service-connected disabilities and was not hospitalized in a hospital for more than 21 days.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating for hospitalization have not been met.  38 U.S.C.A. § 5107 (2014); 38 C.F.R. §§ 3.102, 4.29 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A total disability rating will be assigned when a service connected disability requires hospital treatment in a Department of Veterans Affairs or approved hospital for a period in excess of 21 days.  38 C.F.R. § 4.29.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran was recommended for placement at the White City Southern Oregon Rehabilitation Center and Clinics (SORCC) for a Domiciliary Care Homeless Veteran (DCHV) program in March 2015.  The referral note stated that the Veteran sought help for homelessness and a history of substance use disorder.  The Veteran was admitted to the program in April 2015.  The admission history documented that he was admitted "for housing and for substance abuse treatment."  

At his May 2017 hearing, the Veteran denied being admitted to the White City program for homelessness or substance problems.  Instead, the Veteran testified that he had housing when he went into the program and he claimed that he went in for treatment for depression.

Although the Veteran testified that he was enrolled in the program for depression, he did not testify that he was enrolled at a hospital.  Nor did he describe the treatment in such a way that brought to mind a hospital-like setting.  The medical records indicated that the Veteran was at a "rehabilitation center" for "domiciliary care" and not at a hospital for hospital care.  This weighs against a finding of hospitalization.  

Moreover, medical records from the Veteran's stay in White City indicated activity other than hospital care.  For example, the Veteran attended classes and educational sessions; he slept and lived without constant or regular supervision; and he needed to take himself to an infirmary when he became ill.  This further weighs against a finding of hospitalization.

Finally, the Veteran was recommended for admission based in large part on his homeless status.  Although the Veteran testified that he was not in fact homeless at the time, the program believed him to be and was designed specifically to house homeless veterans.  This weighs against the Veteran's stay being at a hospital as the need for hospitalization is not based upon housing status.

Taken together, the weight of the evidence is against finding that the Veteran was being provided hospital treatment in a hospital.  The claim must be denied.

Even assuming that the facility was a hospital, however, the claim must also be denied if the Veteran's stay was not necessitated by his service connected disabilities.  The Veteran testified that he enrolled because of his service connected depression, but this is not found to be credible.  The Veteran's admission note stated that his admission was based upon his homeless status and his history of substance use and abuse.  The Veteran stated at the time that he had been on opioids within a month of admission.  The admission note also indicated that although the Veteran claimed to have not drank alcohol since 2004, his records indicated that he tested positive in January 2014.  

Moreover, in April 2015, a few weeks before admission, the Veteran sought out a mental health treatment provider for depression in Roseburg, Oregon.  The provider noted that the Veteran "had no current affective concerns but only wished to establish care in this facility so that he had [a] provider once he returned from the White City program."  The provider also noted that the Veteran seemed focused on presenting his "disability" claims rather than having a concern about his mental health.  This weighs against a finding that the Veteran entered into the White City program for depression, as the Veteran had no affective concerns after admission had already been established.  

Even if the Veteran did enter the White City program for depression, which is not conceded, a total rating could be appropriate if the Veteran required hospitalization during his stay in excess of 21 days for depression.  The medical records indicated that the Veteran did receive treatment for mental health issues while at White City, but the treatment the Veteran received would be best described as outpatient treatment, not hospitalization.  The Veteran retained his general independence and required only occasional office visits to mental health providers for individual and group sessions.  At no point in the medical records did it indicate that the Veteran had intensive and closely monitored therapy for a period of time in excess of 21 days.

As the evidence weighs in favor of a finding that the Veteran's stay was not for mental health conditions, and that the mental health treatment that he did receive did not constitute hospitalization in excess of 21 continuous days, the claim must be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to a temporary total rating based on hospitalization beginning April 2015 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


